Title: To Benjamin Franklin from William Temple Franklin, 26 [i.e., 25] August 1784
From: Franklin, William Temple
To: Franklin, Benjamin


				
					Calais, 26 [i.e., 25] Augt 1784.— Wednesday
					Dear & Hond Sir,
				
				I arrived here at Noon this Day,—and Safe!—which is rather extraordinary considering the Situation of my Wheels; they certainly could not have gone a Post farther without a thorough Repair: Before I got to Chantilly one of the Iron Circles broke, & precisely over the joining of the Timber, this occasiond several of the Spokes to get loose; & made me lose a great deal of time to get it but badly mended;— In short I was in a continu’d Pannic the whole Way: Luckily it is now over;— and as in my Journey to Chaumont, [when] I learnt that it was both imprudent and Expensive not to have a Carriage of ones own,—so now I have learnt, that it is equally so, if that

Carriage is not in a proper condition.— Mr. Dessein, who I have found very obliging, has undertaken to send my Carriage back to Paris.— The Repair of the Wheels is to be at his Expence, and he is to make what he can by letting it for the Journey.— I shall therefore return home in the Carriage I am to bring Loisel from London.— This Arrangement will cost me nothing & I shall save my Bones, & those of the Persons who may return with me.— I have spoke to Dessein about procuring you the English Papers at a Cheaper Rate than per Post—& I fancy we shall be able to manage it.— I have been to Mr. Le Veux’s—but did not meet with him— When he comes in, his Wife is to send him to me: I shall pay him his Advances on yr. Acct—& talk to him about the Eng. Papers: But Dessein seems to me more conveniently situated for that Service.— I hardly think we shall Cross the Water today— The Packet went off at 5 this Morg, and there are not at pressent a sufficient Number of Travellers in Calais—to make up the Price of a Boat:— More however may arrive between this & the Evening.— In which Case, & provided the Wind is fair, we shall probably embark.—
				The Country I have pass’d through is cultivated to the greatest extent,—more so I think than that Part of Normandy that I have seen, or even the Banks of the Loire. Reaping & Sowing are going on together.
				Count d’Ademar slept last Night in the same Inn that I did, at Boulogne,—on his Way to his Govr. at Dieppe;—so that it is not likely I shall see him during my stay in London,—for which

I am sorry:— I shall however call at his Hotel & deliver my Letter to the Charge d’Affaires.—
				I hope to hear of your Welfare soon after my Arrival in London.— Pray inform also particularly how Mr. Le Veillard does:— His Malady affects me much:—& tho’ I have not much faith in Magnétisme, I have more than in bleeding him as they do.— If he continues ill, I think Ben or La Motte, ought to go every Day and enquire after him, of Made. Le Veillard.—
				Among the Letters you purpose sending me,—I hope you will not forget that for Mrs. Clarke, to whom if I remember right, you are in Debt for a very sensible & agreable Letter.—
				Adieu—my dearest Sir— My Letter has occasion for the condencing Glass,—but I have nothing to do here—and the less one has to say, the more one is Babillant.
				I am ever—Your most dutiful & affectionate Grandson.—
				
					W. T. Franklin
					Remember me kindly to all enquiring Friends.—B. Franklin Esq—
				
			